The court here holds that the Court of Appeals reached the correct conclusion in the case presented to it. The court prefers, however, to say that we do not intend to be understood as holding the opinion that respondent McElroy may not sit in the trial of causes, other than appeals from the recorder's courts of the city of Birmingham, nor that other judges of the circuit may not on proper occasion try such appeals. The statute provides that the eleventh judge shall try such cases "in preference to any other cases."
Writ denied.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.